Citation Nr: 0907997	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-36 594	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
August 1998.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a RO hearing in March 2004; a transcript is of 
record.  This matter was remanded in September 2007.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

Bilateral carpal tunnel syndrome was not manifested during 
the Veteran's active duty service or for several years after 
service, nor is bilateral carpal tunnel syndrome otherwise 
related to the Veteran's active duty service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the Veteran in a VCAA letter issued in September 
2002.  The letter predated the December 2002 rating decision.  
See id.  Subsequently, the Veteran was issued another VCAA 
letter in October 2007.  Collectively, the VCAA letters 
notified the Veteran of what information and evidence is 
needed to substantiate her claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
September 2002 and October 2007 letters have clearly advised 
the Veteran of the evidence necessary to substantiate her 
claim. 

In the October 2007 VCAA letter, the Veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to her 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA 
medical records.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a report of a 
VA examination performed in September 2008.  The examination 
report obtained is thorough and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Veteran's DD Form 214 reflects that her primary specialty 
was an inventory management craftsman.  

In March 2004, she testified that throughout service, her 
specialty required her to conduct computer work and typing, 
which included repetitive wrist movement and finger movement.  
She specifically denies seeking in-service medical treatment 
for any complaints related to her wrists and fingers.  She 
has testified that her symptomatology related to carpal 
tunnel syndrome began in 2001, and VA treatment records 
reflect an initial diagnosis of bilateral carpal tunnel 
syndrome in March 2002.  

In September 2008, the Veteran underwent a VA examination.  
The examiner noted review of the claims folder, and noted a 
date of onset in 2001 and that such onset was chronic and 
gradual.  The Veteran reported that she had a gradual onset 
of symptoms such as she could not write for long periods, 
would drop things, and experienced arm numbness.  She 
underwent a left carpal tunnel (CT) release in 2005 and 
underwent a right CT release in 2007.  Upon physical 
examination, x-ray examination, review of a December 2003 
EMG, and September 2004 RO hearing testimony, the examiner 
offered an opinion with regard to etiology.  The examiner 
noted that there were no symptoms of carpal tunnel syndrome 
(CTS) during the military service years.  The examiner noted 
that the first year that symptoms appeared was in 2002.  The 
examiner noted that no injuries occurred during the service 
time that could account for the CTS.  The Veteran performed 
data entry for 12 years during service without symptoms.  The 
examiner stated there were no known studies which could 
demonstrate that CTS occurs years later after the data entry 
tasks ends.  The Veteran did not take a job after her 
military service for other reasons not related to her wrists 
or hand symptoms.  In other words, the CTS developed 3 to 4 
years after complete cessation of her required data entry.  
Repetitive stress was not an issue for her.  

Upon review of the entire evidence of record, to include the 
Veteran's hearing testimony and medical evidence, the Board 
has determined that service connection is not warranted for 
bilateral carpal tunnel syndrome.  As detailed, the Veteran 
served in active service for 12 years as an inventory 
management craftsman.  During such time, however, service 
medical records are completely devoid of any complaints, 
treatment, or diagnoses related to bilateral carpal tunnel 
syndrome.  Likewise, as the Veteran testified, during such 
period of service, she did not seek treatment, and she claims 
that her symptomatology began post-service in 2001.  Thus, 
per the Veteran, her subjective complaints of carpal tunnel 
syndrome did not arise at any point during her 12 years of 
active service and began approximately three years after 
separation from active service.  This period without 
treatment after service is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  
The September 2008 VA examiner, who specifically noted the 
Veteran's claim of a date of onset in 2001 and an objective 
diagnosis in 2002, specifically acknowledged the fact that 
the Veteran did not experience symptoms of carpal tunnel 
syndrome during her 12 years of service, noting that her 
carpal tunnel syndrome developed 3 to 4 years after her data 
entry responsibilities ended.  As detailed, the examiner 
specifically could not find any studies which could 
demonstrate that carpal tunnel syndrome would occur years 
later after her data entry tasks end.  

The Board finds that such opinion is probative to the 
Veteran's claim, as it clearly considers the entire 
historical evidence of record, to include post-service 
medical records and lay testimony of the Veteran, and 
contains a rationale for the negative etiological opinion 
provided.  See Boggs v. West, 11 Vet. App. 334, 343 (1998).  
Given the depth of the examination report, and the fact that 
such opinion was based on a review of the applicable record, 
the Board finds that the opinion is probative and material to 
the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Veteran's representative has specifically 
objected to the examiner's opinion in light of the examiner's 
statement that the Veteran's carpal tunnel syndrome appeared 
in 2002.  The examiner, however, had previously acknowledged 
the Veteran's claim of a date of onset in 2001 and 
specifically noted review of her RO hearing testimony.  
Moreover, the examiner later noted that her carpal tunnel 
syndrome had developed 3 to 4 years after completion of her 
active service date entry duties, thus in offering the 
etiological opinion the VA examiner clearly considered the 
Veteran's claim that her carpal tunnel syndrome symptoms 
began in 2001.  Even in consideration of the Veteran's 
contentions that her symptoms began approximately three years 
after separation from service, the examiner was unable to 
relate such disability to her period of active service.

As detailed, the Board has considered the lay testimony 
provided by the Veteran with regard to tasks associated with 
her in-service position and her post-service symptomatology; 
however, as a layperson, the Veteran and her representative 
are not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is otherwise no medical evidence to support a causal 
relationship between her carpal tunnel syndrome and her 
period of active service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for bilateral carpal tunnel syndrome.  Consequently, the 
benefit-of-the-doubt-rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


